Citation Nr: 0817795	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a lower extremity 
disability. 

4.  Entitlement to a permanent and total rating for non-
service connected pension. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a back disability related to service. 

2.  There is no competent evidence that the veteran currently 
has a lower extremity disability, nor is there any competent 
evidence that the claimed disorder is related to service.

3.  The veteran served during a period of war, is 53 years 
old, has occupational experience as an assistant plumber, and 
is not currently working.  

4.  The veteran's disabilities include hypertension, rated as 
10 percent disabling; osteoarthritis, rated as 10 percent 
disabling; hepatitis C, rated as 10 percent disabling; 
undifferentiated type schizophrenic disorder, rated as 10 
percent disabling; and benign neoplasm of the skin, rated as 
noncompensable; the combined disability rating is 30 percent 
which does not meet the percentage standards for a permanent 
and total rating for nonservice-connected pension, and he is 
not precluded from all gainful employment for which he is 
qualified.  


CONCLUSIONS OF LAW

1.  A lower extremity disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).     

3.  The criteria for a permanent and total rating for pension 
purposes have not been met. 38 U.S.C.A. §§ 1513, 1521, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 
3.342 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2004, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims. In June 2006, the RO 
also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A Back Disability

The veteran has a current back disability; a November 2005 VA 
examination report noted diagnoses of lumbar myalgia with 
lumbar spondylosis and mild lumbar spondylosis with 
osteopenia.  However, service medical records are negative 
for any complaints or findings of a back disability.  In 
fact, the examination report at service discharge noted a 
normal spine/musculoskeletal evaluation.  

Based on the evidence, the Board finds that service 
connection for a back disability is not warranted.  Service 
medical records are negative for any findings of a back 
disability and the first indication of a back disability in 
the record was not until the November 2005 VA examination.  
This is over 30 years after service discharge.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no competent medical evidence 
which provides a nexus between service and currently 
diagnosed back disability.

Although VA afforded the veteran an examination in November 
2005, the report did not address the etiology of the 
veteran's current disability.  However, the Board declines to 
obtain a medical nexus opinion with respect to the veteran's 
service connection claim because there is no evidence of 
pertinent disability in service or for over three decades 
following service.  Thus, while there is current evidence of 
a back disability, there is no true indication that that a 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of a back disability in service and no 
showing of pertinent disability until several decades post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a back disability related to service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Lower Extremity Disability

There is no indication in the record of a lower extremity 
disability.  On VA examination in November 2005, there was no 
diagnosis of a lower extremity disability.  Congress has 
specifically limited entitlement to service- connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a lower extremity 
disability is not warranted.

Even if there was a current diagnosis of a lower extremity 
disability, service connection would nevertheless be 
unwarranted.  Service medical records include a March 1974 
note showing complaints of left knee pain while walking.  
However, any left knee pain appears to have been acute and 
transitory, and resolved without residuals.  The examination 
report at service discharge noted a normal lower extremity 
evaluation.  Additionally, there is no competent medical 
evidence which links a lower extremity disability to service.  
Accordingly, service connection would be still be denied.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a lower extremity disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Nonservice-connected Pension

Non-service connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2007); see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993).

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1. Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. Part 4.

The Court has provided an analytical framework for 
application in pension cases.  See Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that, if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether benefits may be awarded on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit at issue.

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability. 38 C.F.R. § 4.17.

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

Here, the Board finds that the appellant is a veteran, and 
that he completed more than 90 days of active service during 
a period of war.  Therefore, the remaining question is 
whether the veteran is permanently and totally disabled from 
nonservice-connected disabilities.

The veteran's disabilities include hypertension, rated as 10 
percent disabling; osteoarthritis, rated as 10 percent 
disabling; hepatitis C, rated as 10 percent disabling; 
undifferentiated type schizophrenic disorder, rated as 10 
percent disabling; and benign neoplasm of the skin, rated as 
noncompensable.  The combined disability rating is 30 
percent.  

An analysis of the propriety of the rating assigned for each 
of the veteran's nonservice-connected disabilities is 
therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Hypertension

Under the rating criteria for hypertension, DC 7101, a 20 
percent, requires diastolic pressure, which is predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, DC 7101.  

The following blood pressure readings from VA treatment 
records have been noted:  151/89 (April 2001), 163/100 
(September 2001), 153/96 (September 2001), 162/102 


(September 2001), 154/102 (March 2002), 122/77 (December 
2002), 123/73 (March 2003), 128/77 (May 2003), 125/78 
(September 2003), 99/63 (March 2004), 108/70 (August 2004), 
120/77 (September 2004), 121/77 (September 2004), 118/77 
(October 2004), and 118/68 (December 2004).  Additionally, on 
VA examination in November 2005 the veteran's blood pressure 
readings were 90/60 and 95/65.  

As the veteran has not been shown to have diastolic pressure 
which is predominantly 110 or more, or systolic pressure 
predominantly 200 or more, a higher rating of 20 percent is 
not warranted.  

Osteoarthritis

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application, nonetheless, for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease provides a 
20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

The veteran's spine disability has been rated under DC 5003 
for degenerative arthritis of the spine.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher rating of 20 percent is warranted where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A December 2002 VA treatment record noted musculoskeletal 
range of motion was intact with adequate muscle tone and no 
deformities.  The November 2005 VA examination report noted 
despite the veteran's complaints of backache, he demonstrated 
normal flexion, extension of the trunk, normal lateral 
movement, and normal range of motion.  His posture was erect 
and he had a normal gait; there was no swelling or effusion, 
only tenderness in the paralumbar region but without evidence 
of muscular spasm, muscular atrophy or joint ankylosis.  No 
mechanical aid was used or needed.  Thus, the criteria for a 
20 percent rating have not been met under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242. 

Next, the Board turns to the question of whether the veteran 
is entitled to rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
two but less than four weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.

There is no evidence indicating that the veteran experienced 
any other incapacitating episodes and certainly not to the 
extent as set forth in the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Accordingly, 
the veteran is not entitled to a rating higher than 10 
percent based upon incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5243.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the December 
2002 VA treatment record noted musculoskeletal range of 
motion was intact with adequate muscle tone and no 
deformities.  The November 2005 VA examination report noted 
normal flexion, extension of the trunk, normal lateral 
movement, and normal range of motion.  His posture was erect 
and he had a normal gait.  Thus, the veteran does not meet 
the criteria for a rating in excess of 10 percent under this 
criterion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

A December 2002 VA treatment record noted neurological 
evaluation showed no gross motor or sensory deficit.  The 
November 2005 examination noted neurological examination 
revealed normal reflexes coordination and sensory.  There was 
no swelling or effusion, only tenderness in the paralumbar 
region but without evidence of muscular spasm, muscular 
atrophy or joint ankylosis.  

The findings in the medical records do not support a 
conclusion that the veteran has radiculopathy, or that he has 
any other objective neurological symptoms related to his back 
disability.  Physical examination demonstrated no 
neurological impairment or sensory deficits.  Additionally, 
no muscle atrophy is present and there is no indication that 
muscle strength in the lower extremities is abnormal.  The 
veteran is, thus, not entitled to an increased rating for his 
spine disability based upon consideration of any neurological 
residuals because there are not independently ratable 
neurological residuals shown or diagnosed by the VA examiner.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
There is no indication of functional impairment as a result 
of pain on repetitive use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The question before the Board, then, is whether 
the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, no 
objective neurological manifestations have been demonstrated.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his back disability, 
as there is no objective evidence of any independently 
ratable neurological manifestations that would warrant a 
compensable rating.


Hepatitis C

For pension purposes, the veteran's hepatitis C has been 
rated 10 percent disabling under DC 7345 for chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, auto-immune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) which provides a noncompensable 
rating for nonsymptomatic hepatitis.  A 20 percent evaluation 
is warranted for hepatitis C with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, DC 7345.

The notes following DC 7345 provide as follows:  Note (1): 
Evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
DC 7354 and under a diagnostic code for sequelae. (See 38 
C.F.R. § 4.14).  Note (2): For purposes of evaluating 
conditions under DC 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Note (3): Hepatitis B 
infection must be confirmed by serologic testing in order to 
evaluate it under diagnostic code 7345.  Id.

A November 2005 VA examination report noted that the veteran 
was not on any current treatment for his hepatitis C.  He had 
no history of incapacitating episodes, daily or intermittent 
anorexia, malaise, abdominal pain, weight loss, or weakness.  
Accordingly, the criteria for a rating in excess of 20 
percent have not been met.  

Schizophrenic Disorder

The veteran's schizophrenic disorder has been rated as 10 
percent disabling for pension purposes.  A 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  38 
C.F.R. § 4.130, DC 9204.
 
The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

On VA examination in December 2005, the veteran was clean, 
and sportily dressed and groomed.  He was alert; oriented to 
time, place, and person; and anxious with a constricted 
affect.  He exhibited inappropriate behavior which was 
considered to be voluntary.  The veteran's attention and 
concentration were fair, his memory was selectively poor; and 
speech was clear and coherent.  He was not hallucinating, nor 
was he suicidal or homicidal.  He exhibited fair impulse 
control.  There was no impairment of thought process or 
communication reported, no delusions or hallucinations 
described, no inappropriate behavior claimed.  There were no 
obsessive or ritualistic behavior described, no panic 
attacks, and the veteran reported sleeping during the day 
with the use of medication.  A GAF score of 65 was assigned.    

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].

Based on the evidence, the Board finds that the veteran's 
schizophrenia does not meet the criteria for a rating in 
excess of the current 10 percent evaluation.  The veteran has 
not been shown to have occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  See 38 C.F.R. § 4.130, DC 9204.

Neoplasm of Skin

The veteran is rated as non-compensable for neoplasm of the 
skin for pension purposes.  According to the rating criteria, 
benign skin neoplasms are evaluated as disfigurement of the 
head, face, or neck (under Code 7800); scars (under Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function.  
38 C.F.R. § 4.118, DC 7819.

Under DC 7801, scars, other than head, face, or neck, that 
are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters) warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, DC 7801.

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion in an 
area or areas of 144 square inches (929 square centimeters) 
or greater warrants a 10 percent evaluation.  38 C.F.R. § 
4.118, DC 7802.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, DC 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
DC 7805.  38 C.F.R. § 4.118, DCs 7804, 7805.

On VA examination in November 2005, the veteran was noted to 
have a little surgical scar in the right shoulder, status-
post sebaceous cyst excision, which was well healed.  His 
scar does not warrant a 10 percent rating under any of the 
skin codes cited above.  

In the present case, the veteran does not meet the threshold 
requirement for a total rating based on VA pension purposes 
in that his combined rating is only 30 percent. 38 C.F.R. § 
4.16(a).

Currently, the only evidence of record supporting the 
veteran's claim that he is permanently and totally disabled 
due to non-service connected disabilities is his own lay 
opinion.  The clinical data does not reflect the presence of 
significant disability and there is no suggestion in the 
clinical data that the disabilities are more than mild to 
moderate whether considered by themselves or in combination.  

In addition, the veteran does not have disabilities, which 
would meet the "average person" test for permanent and total 
disability.  The veteran does not suffer from a lifetime 
disability sufficient to render it impossible for an average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.16.  The Board does 
not find that the veteran's disability is permanent and total 
or that it precludes his employment.  

While the Board may not assign an extra-schedular disability 
rating in the first instance, the Board may decide whether 
the claim should be referred to the designated VA official 
for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 3.321(b)(1), where the schedular rating is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in such an exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The veteran has occupational experience as a plumber's 
assistance and was not working as of the November 2005 VA 
examination due to his behavior disability (according to the 
veteran).  However, the record does not establish that 
referral for extra-schedular consideration is in order as the 
case does not present an exceptional or unusual disability 
picture that would justify such a referral.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied. 

Service connection for a lower extremity disability is 
denied. 

A permanent and total rating for nonservice-connected pension 
is denied.


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding new and 
material evidence claims.  The Court requires that VA, by 
way of a specific notice letter, (1) notify the claimant of 
the evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of 
what specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.  

In this case, a November 2004 letter sent to the veteran 
explained the evidence needed to reopen his claim for 
entitlement to service connection for a psychiatric disorder.   
However, the letter failed to provide the reason for the 
prior denial or the specific evidence required to 
substantiate the elements that were found insufficient in the 
prior denial.  In the last adjudication of the claim in 
September 1975, the RO denied service connection for a 
psychiatric disability because there was no evidence that the 
veteran's current psychiatric disability was related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies him of the 
reason for the previous denial (no 
showing of psychiatric disability in 
service or link between post service 
psychiatric disability and active duty); 
(2) notifies him of the evidence and 
information necessary to reopen the 
claim; and (3) notifies him of what 
specific evidence would be required to 
substantiate the elements needed to grant 
the service connection claim (i.e. 
evidence that a current psychiatric 
disorder is related to service).  This 
notice is outlined by the Court in Kent, 
supra. 

2.  The RO should readjudicate the issue.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


